Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/27/2022 has been entered.
This Office Action is in response to the communication and claim amendment filed on 04/27/2022; Claims 1 and 12 have been amended; Claims 4, 15, and 24 have been canceled; Claim 25 has been added; Claims 1 and 12 are independent claims.  Claims 1-3, 5-14, 16-23, and 25 have been examined and are pending. 

Examiner’s Amendments
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, The Examiner suggested that claims 1 and 12 be further amended to place the case in condition for allowance. Mr. NICHOLSON, WESLEY (Reg. No.: 56,573) has agreed and authorized the Examiner to amend claims 1 and 12; Canceled claim 25. 
Claims
Replacing claims 1-25 as following:
1.	(EXAMINER’S PROPOSED AMENDMENT) A method for device security and trust score determination, the method comprising: 
requesting, by a first device, a certificate of a second device, wherein the first device requests the certificate from a certificate authority; 
receiving, by the first device, the certificate from the certificate authority; 
requesting, by the first device, trust score data for the second device, wherein the first device requests trust score data from a trust score management server; 
receiving, by the first device, trust score data from the trust score management server; 
generating, by the first device, a first trust score for the second device; 
transmitting, by the first device, the first trust score for the second device to a trust score management server;[[ and]] 
configuring, by the first device, at least one control parameter for operation of the first device with the second device, the at least one control parameter being based on both the certificate from the certificate authority and the first trust score for the second device generated by the first device, wherein configuring adjusts a previous control parameter to restrict operation of the first device relative to the second device; and
dismissing communication and data received by the first device from the second device when the first trust score for the second device is below a threshold,
wherein the first trust score for the second device is generated based on one or more interactions between the first device and the second device, including at least one of: a request for communication; a content of a request for communication; a communication; a data of a communication; and a resource sharing.

2.	(Original) The method of claim 1, wherein requesting is in response to the first device identifying the second device on a network.

3.	(Original) The method of claim 1, wherein the first device and the second device are each configured to provide at least one function and a data storage capability.

4.	(Cancelled)

5.	(Previously presented) The method of claim 1, wherein generating the first trust score includes the first device generating a trust score based on the certificate of the second device, and a trust score from a third device.

6.	(Original) The method of claim 1, wherein transmitting the first trust score by the first device includes sharing the trust score value and identification of the second device with the server.

7.	(Original) The method of claim 1, wherein configuring includes determining that the first trust score is below a threshold of the first device for sharing data with other devices.

8.	(Original) The method of claim 1, further comprising setting, by the first device, a data sharing restriction for the second device based on the trust score.

9.	(Original) The method of claim 1, wherein one of an average of trust score calculations and weighted average of trust scores are performed to determine the first trust score for the second device.

10.	(Original) The method of claim 1, wherein the first device maintains a rule based trust score determination for calculation of trust scores.

11.	(Original) The method of claim 1, wherein the first device limits interaction with the second device for partial data sharing with the second device based on the trust score calculation.

12.	(EXAMINER’S PROPOSED AMENDMENT) A device configured with security and trust score determination on a network, the device comprising: 
a hardware processor; and
a storage including executable code which, when executed, cause the processor to:
request trust score data for a second device, wherein the first device requests trust score data from a trust score management server; 
receive trust score data from the trust score management server; 
generate a first trust score for the second device; 
transmit the first trust score for the second device to a trust score management server;[[ and]] 
configure at least one control parameter for operation of the first device with the second device based at least in part on the first trust score for the second device and independent of any certificate of the second device that is received from a certificate authority and is determined independent of the first trust score for the second device, wherein configuring adjusts a previous control parameter to restrict operation of the first device relative to the second device; and
dismiss communication and data received by the first device from the second device when the first trust score for the second device is below a threshold,
wherein the first device makes rule based trust score calculations in accordance with an algorithm of the first device for calculating trust scores of other devices based on their interactions.

13.	(Original) The device of claim 12, wherein requesting is in response to the first device identifying the second device on a network.

14.	(Original) The device of claim 12, wherein the first device and the second device are each configured to provide at least one function and a data storage capability.
15.	(Cancelled)

16.	(Previously presented) The device of claim 12, wherein generating the first trust score includes the first device generating a trust score based on the certificate of the second device, and a trust score from a third device.

17.	(Original) The device of claim 12, wherein transmitting the first trust score by the first device includes sharing the trust score value and identification of the second device with the server.

18.	(Original) The device of claim 12, wherein configuring includes determining that the first trust score is below a threshold of the first device for sharing data with other devices.

19.	(Original) The device of claim 12, further comprising setting, by the first device, a data sharing restriction for the second device based on the trust score.

20.	(Original) The device of claim 12, wherein one of an average of trust score calculations and weighted average of trust scores are performed to determine the first trust score for the second device.

21.	(Original) The device of claim 12, wherein the first device maintains a rule based trust score determination for calculation of trust scores.

22.	(Original) The device of claim 12, wherein the first device limits interaction with the second device for partial data sharing with the second device based on the trust score calculation.

23.	(Previously presented) The method of claim 1, wherein the configuration of the at least one control parameter based on the certificate and the first trust score is different than an alternate configuration of the at least one control parameter based on the certificate.

24-25.	(Cancelled)

Examiner's Statement of reason for Allowance

Claims 1-3, 5-11, 12-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present disclosure relates to systems, devices and methods for device security and trust score determinations. In one embodiment, a method includes requesting, by a first device, trust score data for a second device, wherein the first device requests trust score data from a trust score management server, and receiving, by the first device, trust score data from the trust score management server. The method also includes generating a first trust score for the second device and transmitting the first trust score for the second device with a trust score management server. The method also includes configuring, by the first device, at least one control parameter for operation of the first device with the second device based on the first trust score, wherein configuring adjusts a previous control parameter to restrict operation of the first device relative to the second device. Device and systems are provided to enhance network security.
The closest prior art are unpatentable over Yan (“Yan,” US 2011/0078775, Mar. 31, 2011) in view of Patel et al. (“Patel,” US 2013/0091352, published Apr. 11, 2013) generally directed to various aspect of method and device involves receiving trust score data from a trust score management server by first device, and generating first trust score for second device by the first device. The first trust score for the second device is transmitted to the trust score management server by the first device. A control parameter is configured for operation of the first device together with the second device based on the first trust score such that a previous control parameter is adjusted to restrict operation of the first device relative to the second device.
However, none of Yan and Patel teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 12. For examples, it failed to teach “configuring, by the first device, at least one control parameter for operation of the first device with the second device, the at least one control parameter being based on both the certificate from the certificate authority and the first trust score for the second device generated by the first device, wherein configuring adjusts a previous control parameter to restrict operation of the first device relative to the second device; and dismissing communication and data received by the first device from the second device when the first trust score for the second device is below a threshold, wherein the first trust score for the second device is generated based on one or more interactions between the first device and the second device, including at least one of: a request for communication; a content of a request for communication; a communication; a data of a communication; and a resource sharing.”
These features in light of other features describes in the independent claims 1 and 12 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439
June 2nd, 2022

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439